ASSIGNMENT AND ASSUMPTION

OF LEASE AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (“Agreement”) is made and
entered into this 15th day of October, 2007, by and between Doc Holliday Casino,
LLC, a Colorado limited liability company (“Assignor”) and Global Casinos, Inc.,
a Utah corporation (“Global Casinos”) and Doc Holliday Casino II, LLC, a
Colorado limited liability company, (collectively “Assignee”).




RECITALS




WHEREAS, Assignor, as Tenant, and 157 Lane, LLC, a Colorado limited liability
company and Jigsaw Puzzle, LLC, a Colorado limited liability company
(collectively as “Landlord”) entered into that certain Multi-Tenant Lease
Agreement dated July 15, 2003, together with Addendum to Multi-Tenant Lease
dated July 17, 2003 and Second Addendum dated July ___, 2003 (collectively the
“Lease”) pursuant to which Landlord agreed to lease to Assignor certain premises
commonly known as 129-131 Main Street, Central City, Colorado; and,




WHEREAS, Landlord has provided its written consent dated September 29, 2007 to
an Assignment of said Lease by Assignor to Global Casinos, Inc.; and,




WHEREAS, Landlord has provided its further written consent dated October 7, 2007
to an Assignment of said Lease by Global Casinos to Doc Holliday Casino II, LLC;
and,




WHEREAS, Assignor desires to assign all of its right, title and interest in the
Lease to Assignee and Assignee desires to assume Assignor’s obligations under
the Lease.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:




1.  Assignment.  Subject to and concurrently with the consummation of that
certain Asset Purchase and Sale Agreement dated June 14, 2007, as amended by
Amendment No. 1 thereto dated as of September 28, 2007 (the “Agreement”) (the
“Effective Date”), Assignor hereby assigns to Global Casinos and Global Casinos
hereby assigns to Assignee all of its right, title and interest in and to the
Lease including any and all prepaids and other rights or entitlements of
Assignor under the Lease, subject to all of the terms, covenants, conditions and
provisions of the Lease.  








--------------------------------------------------------------------------------

2.  Assumption.  From and after the date hereof, Assignee hereby assumes,
covenants and agrees to keep and perform each and every obligation of Assignor
under the Lease.  Assignee agrees to be bound by each and every provision of the
Leases as if it had executed the same.




3.  Assignor’s Representations and Warranties.  Assignor represents and warrants
to Assignee that:




(a)

the Lease is in full force and effect, unmodified except as provided in this
Agreement;




(b)

Assignor’s interest in the Lease is free and clear of any liens, encumbrances or
adverse interests of third parties;




(c)

Assignor possesses the requisite legal authority  to assign its interest in the
Lease as provided herein.




(d)

There are no sums due and owing by Assignor under the Lease as of the effective
date hereof, and there exists no condition of default thereunder.




4.  Indemnification.  Assignor agrees to indemnify, defend and hold harmless
Global Casinos and Assignee from any and all claims, demands and debts due under
the Lease prior to the Effective Date and Global Casinos and Assignee agree to
indemnify, defend and hold harmless Assignor from any and all claims, demands
and debts which may become due under the Lease on or after the Effective Date




5.  Expenses.  The parties hereto will bear their separate expenses in
connection with this Agreement and its performance.




6.  Entire Agreement.  This Agreement embodies the entire understanding of the
parties hereto and there are no other agreements or understandings written or
oral in effect between the parties relating to the subject matter hereof unless
expressly referred to by reference herein.  This Agreement may be amended or
modified only by an instrument of equal formality signed by the parties or their
duly authorized agents.




7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado and each of the parties hereto
submits to the non-exclusive jurisdiction of the courts of the State of Colorado
in connection with any disputes arising out of this Agreement.




8.  Successors and Assigns.  This Agreement and the provisions hereof shall be
binding upon and shall inure to the benefit of the successors and assigns of the
parties.




9.  Attorneys’ Fees.  In the event of a dispute arising under this Agreement,
the prevailing party shall be entitled to recover all reasonable attorneys’
fees.





2







--------------------------------------------------------------------------------




10.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Facsimile signatures shall be deemed
the same as originals.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.




ASSIGNOR:

ASSIGNEE:

Doc Holliday Casino, LLC

Global Casinos, Inc.







By:

/s/ Fedele V. Scutti

By:

/s/ Clifford L. Neuman

Fedele V. Scutti, its Manager

Clifford L. Neuman, its President







Doc Holliday Casino II, LLC

By:  Global Casinos, Inc., its

Manager










By:

/s/ Clifford L. Neuman

Clifford L. Neuman, its President











3





